      Case 2:21-cv-02060-EFM-JPO Document 15 Filed 03/19/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

IKEM HARLAND,                                     )
                                                  )
                                Plaintiff,        )
                                                  )
v.                                                )      Case No. 21-2060-EFM
                                                  )
KANSAS CITY, KANSAS POLICE                        )
DEPARTMENT,                                       )
                                                  )
                                Defendant.        )

                                             ORDER

       Plaintiff’s complaint in this action brings a civil-rights claim, naming the Kansas

City, Kansas Police Department as the only defendant.1 Because plaintiff indicated in

pleadings that he “would like to sue” a number of additional defendants,2 the court set a

deadline of March 18, 2021, for defendant to file an amended complaint.3 Rather than file

his amended complaint on that date, plaintiff filed a “response” to the order, stating he is

still attempting to obtain the names of the defendants he would like to add.4

       The court will extend the deadline for plaintiff to file an amended complaint to April

2, 2021. If plaintiff has not identified the names of the additional defendants by that date,

he should simply name each “John Doe No. 1” or “Jane Doe No. 2,” and so on in the



       ECF No. 1; see also ECF No. 8 (finding “plaintiff has proffered facts sufficient to
       1

demonstrate he may be stating a claim of civil rights violation”).
       2
           ECF No. 11; see also, ECF No. 7.
       3
           ECF No. 13.
       4
           ECF No. 14.


O:\ORDERS\21-2060-EFM-14.DOCX
      Case 2:21-cv-02060-EFM-JPO Document 15 Filed 03/19/21 Page 2 of 2




caption of the amended complaint. As previously directed by the court,5 in the body of the

complaint, plaintiff must set forth, in separately numbered paragraphs, what each of the

persons named as a defendant (including each “Doe” defendant) did that plaintiff contends

gives rise to his claim(s).

       IT IS SO ORDERED.

       The clerk shall mail a copy of this order to plaintiff by certified and regular mail.

       Dated March 19, 2021, at Kansas City, Kansas.

                                                          s/ James P. O’Hara
                                                         James P. O’Hara
                                                         U.S. Magistrate Judge




       5
           ECF No. 13.

                                              2
